IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. WR-71,296-02



                EX PARTE CLIFTON LAMAR WILLIAMS, Applicant



ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS IN
   CAUSE NO. 114-1505-06-B IN THE 114 TH JUDICIAL DISTRICT COURT
                           SMITH COUNTY

       Per curiam.

                                          ORDER

       In October 2006, a jury found applicant guilty of the offense of capital murder.

See T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory

punishment questions, the trial court sentenced him to death.1 This Court affirmed

applicant’s conviction and sentence on direct appeal. Williams v. State, 270 S.W.3d 112

(Tex. Crim. App. 2008). This Court denied relief on applicant’s initial post-conviction



       1
         See Art. 37.071. Unless otherwise indicated all references to Articles refer to the Code
of Criminal Procedure.
                                                                                  Williams - 2

application for a writ of habeas corpus. Ex parte Williams, No. WR-71,296-01 (Tex.

Crim. App. Mar. 18, 2009)(not designated for publication).

       On July 15, 2015, applicant filed in the trial court his first subsequent application

for a writ of habeas corpus. After reviewing the application, this Court determined that

the claim raised met the dictates of Article 11.071 § 5, and we remanded the application

to the trial court for a review on the merits. Ex parte Williams, No. WR-71,296-02 (Tex.

Crim. App. July 16, 2015)(not designated for publication).

       It has been more than a year and a half since we remanded the application to the

trial court. Accordingly, we order the trial court to resolve any remaining issues in the

case within 180 days from the date of this order. The clerk shall then immediately

transmit the complete writ record to this Court. Any extensions of time shall be requested

by the trial judge, or on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 29 th DAY OF MARCH, 2017.

Do Not Publish